USDC IN/ND case 3:19-cr-00105-JD-MGG document 17 filed 01/13/20 page 1 of 7


                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF INDIANA
                        SOUTH BEND DIVISION

UNITED STATES OF AMERICA               )
                                       )
               v.                      ) CAUSE NUMBER: 3:19-CR-00105-JD-MGG
                                       )
JESSIE WADE RICHARDSON                 )


               PETITION TO ENTER A PLEA OF GUILTY

      The defendant above named respectfully represents to the Court as

follows:

      1.     My true name is Jessie Wade Richardson, and I request that all

proceedings against me be had in the name which I here declare to be my

true name.

      2.     I was born in the United States of America. I have attended

school, and I have the ability to read, write, and speak the English language.

      3.     I am represented by counsel and the name of my lawyer is David

P. Jones.

      4.     I have received a copy of the Indictment and have read and

discussed it with my lawyer, and I believe and feel that I understand every

accusation made against me in this case.

      5.     I have told my lawyer the facts and surrounding circumstances

as known to me concerning the matters mentioned in the Indictment and
USDC IN/ND case 3:19-cr-00105-JD-MGG document 17 filed 01/13/20 page 2 of 7


believe and feel that my lawyer is fully informed as to all such matters. My

lawyer has since informed me and has counseled and advised with me as to

the nature and cause of every accusation against me and as to any possible

defenses I might have in this case.

      6.    I understand that I am entitled to have all of my rights which

may be involved in this matter explained to me, and that I have the right to

have any questions I may have answered for me.

      7.    I understand that I have a right to plead NOT GUILTY to any

offense charged against me, and that under a plea of NOT GUILTY the

Constitution guarantees me:

            (a)   the right to a speedy and public trial by a twelve-person

      jury of my peers, selected according to law, in the Northern District of

      Indiana, which must return a unanimous verdict of GUILTY before I

      can be convicted;

            (b)   the right to be released on reasonable bail until my trial

      occurs;

            (c)   the right to see, hear, and cross-examine all the witnesses

      against me at my trial;

            (d)   the right to use the power and process of the Court to

      compel the production of any evidence, including the attendance of any

      witnesses in my favor at my trial;



                                       2
USDC IN/ND case 3:19-cr-00105-JD-MGG document 17 filed 01/13/20 page 3 of 7


            (e)    the right to the assistance of counsel at every stage of the

      proceedings, including upon an appeal if need be;

            (f)    the right not to testify without prejudice; and,

            (g)    that in the event that I should be found GUILTY of the

      charge against me, I would have the right to appeal my conviction on

      such charge to a higher court.

      8.    I understand, also, that if I plead GUILTY, I waive the right to

trial by jury in any and all proceedings in this case and all of the other rights

mentioned above.

      9.    Notwithstanding the above, I have, with the assistance of

counsel, entered into an agreement with the United States Attorney’s Office

for the Northern District of Indiana as follows:

      (a)   I agree to plead guilty to Count One of the Indictment
      charging me with making a threat through interstate
      communications in violation of Title 18, United States Code,
      Section 875(c) because I am, in fact, guilty of the offense charged.

      (b)    I understand that in order for the Court to accept my guilty
      plea to Count One of the Indictment, the Court must receive what
      is called a factual basis. In connection with my guilty plea, I
      acknowledge the following facts:

                   On November 13, 2019, I made a phone call while I
            was in South Bend to a FedEx facility in South Bend, in the
            Northern District of Indiana. During that phone call, I told
            the person who answered the phone that there was a bomb
            in the building and that I hoped the people inside were
            ready to die. I knew my phone call would be viewed as a
            threat. I do not dispute that my phone call to the FedEx
            facility was routed through a switch located in New York,


                                        3
USDC IN/ND case 3:19-cr-00105-JD-MGG document 17 filed 01/13/20 page 4 of 7


           meaning that the communication was transmitted in
           interstate commerce.

     (c)   I understand that the maximum possible penalty that may
     be imposed upon me for my conviction of the offense of making a
     threat through interstate communications as charged in Count
     One of the Indictment is a term of imprisonment, if any, not to
     exceed five (5) years, a fine not to exceed $250,000.00, or a
     combination of both imprisonment and a fine, to which may be
     added a term of supervised release of not more than three (3)
     years, plus a special assessment of $100.00 in addition to any
     other penalty imposed.

     (d)   I understand that under the U.S. Sentencing Guidelines,
     the Court, in light of an investigation by the United States
     Probation Office, will determine the applicable sentencing
     guideline range, and that the Court will determine all matters,
     whether factual or legal, relevant to the application of the
     sentencing guidelines including, but not limited to, the adjusted
     offense level, the relevant circumstances in the case, the criminal
     history points and category, relevant conduct, the grouping of
     offenses, victim-related adjustments, role in the offense
     adjustments, career offender status, criminal livelihood and
     acceptance of responsibility as well as possible departures from
     the application of the U.S. Sentencing Guidelines. I understand
     that the U.S. Sentencing Guidelines are advisory only, and that
     the specific sentence to be imposed upon me will be determined
     by the judge after a consideration of a pre-sentence investigation
     report; input from counsel for myself, from the government, and
     from me; federal sentencing statutes; and the U.S. Sentencing
     Guidelines.

     (e)    I understand that the law gives a convicted person the
     right to appeal the conviction and the sentence imposed. I also
     understand that no one can predict the precise sentence that will
     be imposed, and that the Court has jurisdiction and authority to
     impose any sentence within the statutory maximum set for my
     offense(s) as set forth in this plea agreement. With this
     understanding and in consideration of the government’s entry
     into this plea agreement, I expressly waive my right to appeal or
     to contest my conviction and all components of my sentence or



                                      4
USDC IN/ND case 3:19-cr-00105-JD-MGG document 17 filed 01/13/20 page 5 of 7


     the manner in which my conviction or my sentence was
     determined or imposed, to any Court on any ground other than a
     claim of ineffective assistance of counsel, including any appeal
     under Title 18, United States Code, Section 3742 or any post-
     conviction proceeding, including but not limited to a proceeding
     under Title 28, United States Code, Section 2255. This waiver
     includes, but is not limited to, any argument that the statutes to
     which I am pleading guilty are unconstitutional and any
     argument that my admitted conduct does not fall within the
     scope of the statutes. I also agree to waive all rights, whether
     asserted directly or through a representative, to, after
     sentencing, request or receive from the United States any further
     records, reports, or documents pertaining to the investigation or
     prosecution of this matter. This waiver includes, but is not
     limited to, rights conferred by the Freedom of Information Act
     and the Privacy Act of 1974. Further, I acknowledge that I have
     received all discovery required by law prior to the entry of this
     plea and that I have reviewed the same with my lawyer.

     (f)    I understand that the government has reserved the right to
     tell the Court the good things about me and the bad things about
     me, and to fully inform the Court of the nature and extent of my
     offense as well as the full extent of my criminal history.

     (g)   Any agreement that follows in this sub-paragraph is
     submitted to the Court pursuant to Rule 11(c)(1)(B) of the
     Federal Rules of Criminal Procedure and is not binding upon the
     Court. I understand that this means that if the Court refuses to
     follow the recommendations set forth in this sub-paragraph, I
     will not be allowed to withdraw my guilty plea:

           (1)   The United States of America and I agree that in
           recognition of my acceptance of responsibility for my
           offense conduct, I am entitled to a two-level reduction in
           offense level. The United States of America and I further
           agree that I have assisted authorities in the investigation
           or prosecution of my own misconduct by timely notifying
           the United States Attorney’s Office of my intention to plead
           guilty, thereby permitting the government to avoid
           preparing for trial and permitting the government and the
           Court to allocate their resources efficiently, and we agree



                                     5
USDC IN/ND case 3:19-cr-00105-JD-MGG document 17 filed 01/13/20 page 6 of 7


            that if my offense level is 16 or greater, the government
            will move at sentencing for me to receive an additional one-
            level reduction in offense level. However, the government’s
            obligation to recommend acceptance of responsibility under
            this plea agreement is contingent upon my continuing
            manifestation of acceptance of responsibility. Should I deny
            my involvement, give conflicting statements of my
            involvement, or engage in additional criminal conduct
            including any personal use of controlled substances, the
            government shall not be bound to recommend any
            reduction in offense level for acceptance of responsibility;
            and

            (2)    I further understand that the Court is not bound by
            these recommendations, that the Court makes the final
            decision regarding my receipt of a reduction in offense level
            for acceptance of responsibility, and that I am not entitled
            to withdraw this guilty plea if the Court decides not to
            accept these recommendations.

      (h)    The United States agrees that in exchange for my guilty
      plea, it will not pursue a separate charge of making a threat
      through interstate communications in violation of Title 18,
      United States Code, Section 875(c) related to a phone call I made
      on November 12, 2019. However, I understand that the
      November 12, 2019 phone call may be relevant to my sentence in
      this case.

      (i)  I understand that other than what is contained in this plea
      agreement, no predictions, promises, or representations have
      been made to me as to the specific sentence that will be imposed.

      10.   I am prepared to state to the Court my reasons based on the facts

in this matter that cause me to believe that I am GUILTY as charged.

      11.   I believe and feel that my lawyer has done all that anyone could

do to counsel and assist me and that I now understand the proceedings in

this case against me.



                                       6
USDC IN/ND case 3:19-cr-00105-JD-MGG document 17 filed 01/13/20 page 7 of 7


      12.   I declare that I offer my plea of GUILTY freely and voluntarily

and of my own accord, and no promises have been made to me other than

those contained in this petition, nor have I been threatened in any way by

anyone to cause me to plead GUILTY in accordance with this petition.

      13.   I understand and acknowledge that this petition, once filed with

the Court, is a public document and is available for public viewing.



                                    s/ Jessie Wade Richardson
                                    Jessie Wade Richardson
                                    Defendant


                                    s/ David P. Jones
                                    David P. Jones
                                    Attorney for Defendant


                                    APPROVED:

                                    THOMAS L. KIRSCH II
                                    UNITED STATES ATTORNEY


                                    By: s/ Molly E. Donnelly
                                    Molly E. Donnelly
                                    Assistant United States Attorney
                                    Robert A. Grant Federal Building
                                    204 South Main Street
                                    Room M-01
                                    South Bend, Indiana 46601
                                    Email: molly.donnelly@usdoj.gov




                                       7
